Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed June 2, 2022.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 4 recites “the second game play”, there is no clear antecedent for this recitation because there is no prior recited “second game play” for this new element to be related to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims are examined under the framework set forth in the 2019 Patent Eligibility Guidance.
Step 2A prong 1
Claim 1 is directed to a series of steps comprising  “identifying a plurality of performed events in the first game play and the second game play based on first game state data on the first game play and second game state data of the second game play, wherein the identifying includes matching performed events in the first game play and the second game play to modeled events generated by artificial intelligence” “generating a timeline of performed events;” “matching a first timing of performed events in the first game play and the second game play occurring in the timeline of performed events to a second timing of events included in a story template of a plurality of predefined story templates” “curating a media story”. Under the broadest reasonable interpretation, these limitations are directed to an abstract idea, in this case a mental process (see MPEP§2106.04(a)(2)I.  The indemnifying, generating and matching steps are processes that can be performed in the human mind.  A human being editing video clips can identify events, generate a timeline of events that are performed and match the events to a template of events.  The additional steps of “accessing a first recording of a first game play of a first player playing in single-player mode a segment of a gaming application, wherein the segment includes a plurality of possible events, wherein the first game play and the second game play are performed asynchronously”,  “accessing a second recording of a second game play of a second player playing in single-player mode the segment of the gaming application”, and “automatically creating a media story relating the first game play and the second game play that are performed asynchronously including at least portions of the first recording and the second recording corresponding to at least one of the plurality of performed events that are identified based on the story template” are non-abstract extra solution activity (see MPEP§2106.05(g) and §2106.05(h) data gathering and displaying results).
Claim 2 is more abstract mental steps involving determining alignment of events and template.
Claim 3 is more abstract mental steps of recognizing events with generic artificial intelligence implementation, see below discussion regarding step 2B.
Claim 4 is more “presenting” extra solution activity as discussed above.
Claim 5 is more abstract mental steps regarding the events to be processes for narration and merging with the presentation.
Claim 6 is extra solution activity as discussed above.
Claim 8 is a list of abstract templates that can be managed in the human mind.
Claim 9 is an abstract qualification to the source data that is gathered to be processed as an abstract mental step, e.g. what source material to use for making the highlight reel.
Claim 10 is more abstract identifying, comparing and selecting steps with an additional data gathering step being extra solution activity as discussed above.
Claim 11 is more abstract mental steps regarding the events to be processes for slow motion generation and merging with the presentation.
Step 2A prong 2
Claims 1-6 and 8-11 do not recite additional elements that when considered alone or in combination, integrate the judicial exception into a practical application. The additional elements do not (1) improve the functioning of a computer, or improve another technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); (2) apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); (3) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); (4) effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); or (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  While this invention provides for highlight reels to be generated the implementation is generic and the results that are obtained are generic.  If details regarding the artificial intelligence implementation were included, the claims could potentially be patent eligible.
Step 2B
The additional elements of claim 3 when evaluated individually and in combination fail to amount to significantly more than the judicial exception. With regard to the artificial intelligence implementation in claim 3, Examiner notes that the generic use of artificial intelligence is well-understood routine and conventional in the gaming arts and has been the focus of early artificial intelligence efforts, see Al chess opponents and see also U.S. Publication 2008/0231627 by Shearer at para. 1-6. While Applicant has claimed the use of artificial intelligence for a purpose other than control of an opponent, this application does not render the use of artificial intelligence unconventional in gaming. 
Receiving data over a network is not sufficient to provide an inventive concept. Specifically, “receiving over the network” is well-understood, routine and convention as evidenced by the courts (See MPEP 2106.05(d) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Regarding the narration and slow-motion effects that are added to the generic extra solution activity.  Examiner is taking official notice of the well-understood, routine and conventional nature of these elements within media presentations.
Response to Arguments
Applicant's arguments filed June 2, 2022 with respect to rejections under section 101 have been fully considered but they are not persuasive. 
 Applicant states that the human mind cannot perform the operations in the claims, and cites portions of the claims.  Examiner disagrees and notes that while the actions that are performed are carried out within a computer, operating within a computer does not render those tasks impossible for a human mind to perform. (see MPEP§2106.04(a)(2)IIIC)
Applicant states that the computer processing and automatic nature of the highlight generation provide an improvement to the technical field of gaming and as such are patent eligible.  Examiner disagrees and notes that creating a video clip automatically doesn’t improve the computer and is an automation of a manual process that has not been considered an improvement to computer functionality. (see MPEP§2016.05(a)I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715